Citation Nr: 1324755	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  10-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease, as secondary to mustard gas and/or asbestos exposure.

4.  Entitlement to service connection for chronic nosebleeds.

5.  Entitlement to service connection for a bilateral thumb nail condition, to include as a result of herbicide exposure.

6.  Entitlement to service connection for a skin condition, to include psoriasis of the elbows and knees.

7.  Entitlement to service connection for a soft tissue injury, to include condition of the gums and mouth, as a result of exposure to herbicides.



REPRESENTATION

Veteran represented by:	Jeffrey McCoy


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to August 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The Board notes that the Veteran's claims for service connection for anxiety disorder, post-traumatic stress disorder (PTSD), tobacco abuse, and alcohol abuse were also included on his April 2010 substantive appeal.  However, in a subsequent rating decision in May 2011 the RO granted service connection for an acquired psychiatric condition, to include PTSD and anxiety.  This constitutes a full grant of benefits sought on appeal, and as such this issue is no longer before the Board.  In addition the Veteran withdrew his claims for service connection for tobacco and alcohol abuse at his May 2011 hearing with the decision review office (DRO) at the RO.  38 C.F.R. § 20.204.  Therefore these claims are also no longer before the Board.

Additionally, the Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for psoriasis of the elbows and knees as entitlement to service connection for a skin condition, to include psoriasis of the elbows and knees.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The evidence does not establish the Veteran's currently diagnosed bilateral hearing loss either began during or was otherwise caused by his active military service, to include any military noise exposure therein.

2.  The evidence does not establish the Veteran's currently diagnosed tinnitus either began during or was otherwise caused by his active military service, to include any military noise exposure therein.

3.  The evidence of record does not establish the Veteran currently has a respiratory condition which either began during or was otherwise caused by his active military service, to include any exposure to mustard gas or asbestos therein.

4.  The evidence of record does not establish the Veteran currently has a chronic nosebleed condition which either began during or was otherwise caused by his active military service.

5.  The evidence of record does not establish the Veteran's currently diagnosed bilateral thumb nail condition either began during or was otherwise caused by his active military service, to include any herbicide exposure therein.

6.  The evidence of record does not establish the Veteran's currently diagnosed skin condition either began during or was otherwise caused by his active military service, to include any herbicide exposure therein.

7.  The evidence of record does not establish the Veteran's currently diagnosed gum condition either began during or was otherwise caused by his active military service, to include any herbicide exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2012).

3.  The criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2012).

4.  The criteria for service connection for chronic nosebleeds have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2012).

5.  The criteria for service connection for a bilateral thumb nail condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2012).

6.  The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2012).

7.  The criteria for service connection for a gum condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several conditions.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes the Veteran has asserted several of his claimed conditions are a result of his exposure to herbicides, including Agent Orange, during his military service.  VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

In a written memo in November 2011 the RO conceded that the Veteran served in the Republic of Vietnam based on review of dental records which have since become disassociated with the claims file.  Therefore, the Board finds the Veteran served in the Republic of Vietnam and as such is presumed to have been exposed to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board will now address each of the Veteran's claims for service connection in turn.

Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  Sensoneural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore 38 C.F.R. § 3.309(b) applies to the claim, providing that if the chronic disease is shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as will be discussed, the Board finds the evidence does not establish the Veteran had a chronic hearing loss disability at any point during his military service.  As such 38 C.F.R. § 3.309(b) is not applicable to this claim.

As a threshold matter the Board notes that the record establishes the Veteran was exposed to very loud noise in military service, including the sound of gunfire.  His DD-214 shows he served as an ammunitions maintenance specialist, and the Veteran described at least one incident of acoustic trauma when a B-52 bomber exploded while he was merely 200 yards away.  As such, the Board finds the Veteran was exposed to acoustic trauma during his military service.  38 U.S.C.A. § 1154(a).  However, noise exposure in the military alone is not grounds for service connection.  Rather, the evidence must establish the Veteran currently has hearing loss for VA purposes that was caused by his military noise exposure.

The Board notes that throughout the period on appeal, including his April 2013 hearing before the undersigned Veterans Law Judge (VLJ), the Veteran and his representative have consistently asserted that the Veteran's current bilateral hearing loss is due to acoustic trauma during military service.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, including exposure to loud noises and hearing loss in both ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise required to provide a complex medical opinion as to the etiology of sensioneural hearing loss from military service in the late 1960s.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Board has considered the Veteran's competent descriptions of current hearing loss, but will turn to the medical evidence of record to determine if the Veteran's current hearing loss was caused by his military noise exposure.

Service treatment records were reviewed, and the relevant evidence is summarized below.  At his August 1967 entrance physical the Veteran's ears were noted to be in normal condition.  Audiometric testing was conducted, however prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-the American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  The relevant results are summarized in the chart below in ISO-ANSI standards with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
--
5
LEFT
30
5
0
--
5

Under the regulations hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Thus, the results from the August 1967 audiometric testing reflect the Veteran had some degree of hearing loss at low frequencies on his left ear at entrance to service, however he did not have any hearing loss disability for VA purposes.  He was assigned an H-1 rating on the PULHES physical profile.

Additional audiometric testing was performed in January 1971 and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
10
5
0
10
15

The results of this testing reflect the Veteran had normal hearing acuity.

At his July 1971 separation physical the Veteran's ears were again noted to be in normal condition.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
15
LEFT
10
5
0
15
20

The results of this testing reflect the Veteran still had normal hearing acuity at separation from active duty.  He was again assigned an H-1 rating on the PULHES physical profile.  In his accompanying Report of Medical History the Veteran did  report he had ear, nose, or throat trouble, however he did not provide any additional description of any ear, nose, or throat condition.  Therefore, the Board finds although the Veteran had some loss of hearing in his left ear at his entrance to military service, service treatment records fail to establish he experienced chronic hearing loss disability for VA purposes at any point during his active military service.

The record reflects that after his military service the Veteran worked for DuPont, where he was exposed to loud noises.  The Veteran reported he wore hearing protection while working at DuPont.  Due to his noise exposure his employer provided routine audiometric testing.  The earliest post-service evidence the Veteran experienced hearing loss is such testing from June of 1989, seventeen years after the Veteran separated from military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  The results of this testing are summarized in the chart below with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
30
65
LEFT
0
0
0
25
55

The results of this testing establish the Veteran had hearing loss for VA purposes bilaterally in the higher frequencies.  Additional hearing testing conducted by the Veteran's employer consistently reflected this pattern of hearing loss through October 2007, when the Veteran filed the current claim.  However, this testing does not provide any opinion as to the etiology of the Veteran's hearing loss.

The Veteran was provided with a VA examination in April 2008.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The Veteran reported his greatest difficulty was hearing in groups.  The examiner noted the Veteran's history of noise exposure during military service, as well as his five years of post-service occupational noise exposure making plastic at DuPont.  The examiner noted the Veteran wore ear plugs during these five years and then moved to a management position with only intermittent noise exposure.  The examiner also noted a history of recreational noise exposure when the Veteran would shoot while wearing ear muffs.

Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
60
LEFT
5
15
15
60
65

Maryland CNC word recognition testing was also conducted and the Veteran scored 92 percent bilaterally.  The examiner opined the Veteran had normal hearing through 2000 hertz sloping to moderately severe sensorineural hearing loss.  Type A typanograms were normal to elevated ARTs and revealed no decay bilaterally.

However, the examiner opined the Veteran's hearing loss was not caused by, or a result of, his military service.  The examiner explained the audiogram at discharge did not reflect hearing loss for VA purposes.  The examiner opined the Veteran's current hearing loss was instead occupationally and recreationally induced.

Additional medical records do not reflect the Veteran had hearing loss.  For example in January 2002 a VA physician noted the Veteran had no hearing loss and in November 2009 the Veteran's private physician opined his hearing was grossly normal.  Therefore, these records do not contain any nexus opinion regarding the etiology of the Veteran's hearing loss.  As such, the Board finds the medical evidence of record does not establish the Veteran's current bilateral hearing loss was otherwise due to his military service.

Based on the foregoing the Board finds the evidence of record does not establish the Veteran's current bilateral hearing loss began during, or was otherwise caused by, his military service.  As discussed above, the Board notes the Veteran was exposed to acoustic trauma during military service, and has consistently reported his current hearing loss is due to this noise exposure.  However, the Veteran's lay assertions are not supported by the evidence of record.  The record establishes the Veteran had occupational and recreational noise exposure after military service, and does not establish he experienced hearing loss for VA purposes until seventeen years after he separated from military service.  Furthermore, the VA examiner opined the Veteran's current hearing loss was not due to his military noise exposure, and the record does not contain any additional medical opinion to the contrary.  Therefore, the Board finds the evidence does not establish the Veteran's current bilateral hearing loss either began during or was otherwise caused by his active military service.  The Veteran's claim for service connection is therefore denied.

Tinnitus

The Veteran is also seeking service connection for tinnitus.  Service treatment records have been reviewed and fail to establish the Veteran made any complaint of, or sought treatment for, ringing in his ears during his military service.  As noted above, the Veteran reported he had ear, nose, or throat trouble on his July 1971 Report of Medical History, but did not provide any description of any ringing in his ears at that time.  Therefore, the service treatment records do not establish the Veteran began to experience the symptoms of tinnitus, to include ringing in his ears, during his active military service.

As discussed above, the Board finds the Veteran was exposed to acoustic trauma during his military service.  However, exposure to acoustic trauma alone is not sufficient grounds for service connection, but rather the evidence must show the military acoustic trauma caused the tinnitus.

Post-service treatment records were reviewed and do not contain any complaint of ringing in his ears before the Veteran filed the current claim in October 2007, thirty-six years after he separated from military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

In April 2008 the Veteran was provided with a VA examination.  This examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The examiner noted the Veteran had a history of tinnitus.  The Veteran reported the tinnitus was not constant but occurred several times a week, lasting several minutes in duration.  The examiner noted the location of the tinnitus was indeterminate.  The examiner opined the Veteran had tinnitus, however he opined this condition was not caused by or a result of the Veteran's military service.  The examiner explained the Veteran reported his tinnitus began only a few years ago.  Therefore, the examiner opined the Veteran's tinnitus was occupationally and recreationally induced.

In November 2009 the Veteran reported to his private physician that he had experienced intermittent ringing in his ears since 1970.  However, this physician did not diagnose the Veteran with tinnitus.

The Board notes that as a lay person the Veteran is competent to report what comes to him through his senses, including hearing a ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case the Board finds the Veteran has not been consistent in his lay statements describing the onset of the ringing in his ears.  As discussed above, in April 2008 he told the VA examiner that the ringing began only a few years before, however more than a year later in November 2009 the Veteran reported experiencing ringing in his ears since 1970, or for nearly thirty years.  As such, the Board finds that although the Veteran is competent to report experiencing ringing in his ears, in this case the Veteran's lay assertions regarding the onset of his current ringing are inconsistent and as such are less probative.

Based on the foregoing the Board finds the evidence fails to establish the Veteran's current tinnitus began during, or was otherwise caused by, his active military service.  Service treatment records fail to establish the Veteran experienced ringing in his ears during military service.  Although the Veteran is competent to report ringing in his ears, as discussed above his statements regarding the onset of his ringing throughout the period on appeal are inconsistent and therefore less probative.  The VA examiner opined the Veteran's current tinnitus was not related to his military service and the record does not contain any medical opinion to the contrary.  As such, the Board finds the evidence does not establish the Veteran's currently diagnosed tinnitus began during, or was otherwise caused by, his active military service.  His claim for service connection is therefore denied.

Respiratory Condition

The Veteran is also seeking service connection for a respiratory condition, to include chronic obstructive pulmonary disorder as due to exposure to mustard gas or asbestos.  Service treatment records were reviewed and fail to establish the Veteran made any complaint of, or sought any treatment for, any respiratory condition during his military service.  Instead, his lungs and chest were specifically noted to be in normal condition at his July 1971 separation physical.  In the accompanying Report of Medical History the Veteran himself denied experiencing shortness of breath or pain in chest.  As such, service treatment records do not establish the Veteran experienced any respiratory condition during his active military service.

The Veteran and his representative have submitted extensive evidence asserting that the Veteran was exposed to chemical and biological toxins during his military service, including asbestos, sarin gas, and mercury.  Even if the Veteran were exposed to these toxins during his military service, exposure alone is not sufficient basis for a grant of service connection.  Instead such exposure must cause a disability for which service connection may be granted.

Post-service treatment records were reviewed but fail to establish the Veteran had a respiratory condition at any point during the period on appeal.  In February 1999 the Veteran sought treatment from his private physician.  He reported doing well and he had no specific concerns.  The physician noted his lungs were clear.

In January 2002 the Veteran returned to his private physician.  The physician noted the Veteran's history of smoking for 15 years, but noted the Veteran quit in 1982.  The physician noted no shortness of breath or hemoptysis.

In October 2007 the Veteran sought treatment at a VA facility.  The Veteran reported past problems with shortness of breath, but nothing recent.  The physician assistant noted the Veteran's lungs were clear.

In November 2009 the Veteran reported shortness of breath to his private physician, as well as his alleged exposure to asbestos during military service.  Therefore the physician referred the Veteran for a chest x-ray to check for asbestosis.  The interpreting physician noted the Veteran's lung fields were well expanded and showed no active infiltrative changes or inflammatory disease.  The physician opined this was a negative examination of the Veteran's chest.

Most recently in November 2011 the Veteran was provided with a VA examination in regards to his heart condition.  The Veteran reported chest pain associated with stress or over exertion.  He reported when this pain occurred it would cause him to "gasp."  The examiner noted that the Veteran did not otherwise have dyspnea, or shortness of breath.

The Board notes as a lay person the Veteran is competent to report what comes to him through his senses, including difficulties breathing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case the Board notes even the Veteran himself has not testified that he currently has a chronic respiratory condition.  In his November 2009 hearing before the RO the Veteran described his respiratory problems by stating if laying down he needed to be on his side or else he had a build-up of mucous in his system.  The Veteran specifically testified he had not been diagnosed for any particular respiratory condition.  He reported he wanted to pursue his respiratory claim before his condition got so bad that he couldn't take it.

As such, the Board finds review of the record fails to establish the Veteran has a current respiratory condition on which service connection could be granted.  Even if the Veteran was exposed to asbestos during his military service, exposure alone does not constitute a disability for which service connection could be granted.  Post-service treatment records do not establish the Veteran currently has the symptoms of a chronic respiratory condition.  Instead his lungs were consistently noted as clear throughout the period on appeal, and a chest x-ray from November 2009 was negative for any respiratory condition.  The Veteran himself testified that he did not currently have a diagnosed respiratory condition.  Based on the foregoing, the Board finds the Veteran does not have a current, chronic respiratory condition.  Since the Veteran has failed to establish a current disability, his claim for service connection is denied.




Chronic Nosebleeds 

The Veteran is also seeking service connection for chronic nosebleeds.  The Veteran has testified that he currently has regular nosebleeds.  He asserted this condition was due to his exposure to gases and herbicides during military service.  In his April 2013 written statement the Veteran's representative also asserted the Veteran's exposure to sarin gas may cause serious nose bleeds.  However, a chronic nosebleed condition is not included on the exclusive list of diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  Therefore any nosebleed condition cannot be presumed related to his presumed Agent Orange exposure during service in Vietnam.  As discussed above, service connection cannot be granted based on any exposure to toxic gases and chemicals alone, but rather such exposure must cause a disability for which service connection can be granted.  As such, in order to establish service connection the evidence must show the Veteran has a current, chronic nosebleed condition that either began during, or was otherwise caused by, his military service, to include any toxin or herbicide exposure therein.

Service treatment records were reviewed and fail to establish the Veteran made any complaint of, or sought any treatment for, nosebleeds during his active military service.  As such, the Board finds the evidence of record fails to establish any nosebleed condition began during the Veteran's military service.

The Board notes the Veteran is competent to report what comes to him through his senses, such as nosebleeds.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case the Board finds the Veteran has not been able to provide consistent testimony as to when his nosebleeds began.  In his November 2009 hearing before the RO the Veteran testified he could not remember when his nosebleeds began.  At his April 2013 hearing before the undersigned the Veteran stated when he got out of the Air Force he had issues with nosebleeds, but could not identify the dates they started.  As such, the Board finds the Veteran's lay testimony does not provide the date his nosebleeds developed, and therefore does not establish his nosebleeds began during military service.

Additionally, post-service treatment records were reviewed.  In November 2009 a private physician noted the Veteran had blood tinged nasal discharge bilaterally, as well as red and swollen maxillary sinuses bilaterally.  The physician opined the Veteran had allergic rhinitis, also known as pollinosis or hay fever.  The physician prescribed medication to treat this condition.  However, the private physician did not provide an opinion as to the etiology of the Veteran's nasal condition.  The medical records do not contain any additional diagnosis of any nosebleed condition.  

As such, the Board finds the medical evidence of record fails to establish the Veteran has any diagnosed chronic nosebleed condition that began during, or was otherwise caused by, his active military service.  The record does not contain any diagnosis of a chronic nosebleed condition, only establishes the Veteran's sinuses were swollen due to allergies.  Additionally, the evidence does not establish the Veteran experienced any nosebleeds during his active military service.  As such, the Board finds the evidence does not establish the Veteran has a current chronic nosebleed condition that began during, or was otherwise caused by, his military service.  The Veteran's claim for service connection is denied.

Bilateral Thumb Nail Condition

The Veteran is also seeking service connection for a bilateral thumb nail condition.  Service treatment records do not establish the Veteran made any complaint of or sought treatment for a thumb nail condition during his military service.  The Board acknowledges that in December 1968, during his service on the Okinawa Air Force Base in Japan, the Veteran sought treatment for laceration of his right thumb.  However, this treatment record does not note any condition to the Veteran's thumb nail.  Treatment records after December 1968 do not note any residuals from his right thumb laceration.  Therefore, although service treatment records indicate the Veteran lacerated his right thumb during military service, these records do not establish the Veteran had any bilateral condition on his thumb nails during his military service.

Post-service treatment records do establish the Veteran has a current thumb nail condition.  For example, in October 2007 a VA physician assistant noted the Veteran's thumb nails were slightly raised and rough, providing some evidence the Veteran has a current bilateral thumb nail condition.  However, a thumb nail fungus or other condition is not included on the exclusive list of diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  Therefore his current bilateral thumb nail condition cannot be presumed related to his presumed Agent Orange exposure during service in Vietnam.  As such, in order to establish service connection the evidence must show the Veteran's bilateral thumb nail condition either began during, or was otherwise caused by, his military service.

The Board finds the evidence does not establish the Veteran's current thumb nail condition began during, and has continued since, his active military service.  The Board notes the Veteran reported his thumb nails had this condition for thirty-five to forty years, or approximately since his military service.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as observing rigid nails on both thumbs.  However, the Board finds the medical evidence of record fails to support the Veteran's lay assertions.

The earliest treatment records reflect the Veteran had raised and rough thumb nails is from October 2007, over thirty-five years after he separated from military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  In addition, the record contains some earlier post-service treatment records from the 1990s and 2000s, however these records do not contain any mention of the Veteran's thumb nail condition.  Finally, the record does not contain any medical evidence which relates the Veteran's current bilateral thumb nail condition to his military service, to include any herbicide exposure therein.  As such, the Board finds the evidence fails to establish the Veteran's current bilateral thumb nail condition either began during or was otherwise caused by his military service.


Skin Condition

The Veteran is also seeking service connection for a skin condition, claimed as psoriasis of the elbows and knees.  The Veteran asserted his skin condition is related to his exposure to Agent Orange.  However, chloracne is the only skin condition included on the exclusive list of diseases associated with exposure to herbicide agents, and there is no medical evidence showing such a diagnosis here.  38 C.F.R. § 3.309(e).  The skin condition the Veteran has, psoriasis, is not included on the exclusive list of diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  Therefore his current skin condition cannot be presumed related to his presumed Agent Orange exposure during service in Vietnam.  As such, in order to establish service connection the evidence must show the Veteran's skin condition either began during, or was otherwise caused by, his military service.

Service treatment records have been reviewed and do not reflect the Veteran made complaint of, or sought treatment for, a skin condition during his military service.  As such, the evidence does not establish the Veteran had a chronic skin condition during his military service.

The Board notes review of the medical evidence of record reflects the Veteran currently has some form of a skin condition.  For example, a private physician noted psoriasis of his scalp in March 1997.  A VA physician assistant in October 2007 noted dry, scaly skin on the Veteran's knees and elbows, as well as scaly skin on his scalp and patches of red on his face.  As such, the Board finds the record contains evidence the Veteran currently has a skin condition.

However, the Board finds the evidence does not establish the Veteran's current skin condition began during and continued since his military service.  The first mention of the Veteran's skin condition is from March 1997, more than twenty-five years after his military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Instead, on a September 1990 health questionnaire the Veteran indicated he did not have any hives or rash.  Therefore post-service treatment records fail to establish the Veteran had a skin condition prior to 1997.

The medical evidence also does not establish the Veteran's current skin condition was otherwise caused by his active military service.  Neither the private physician in 1997 nor the VA physician in 2007 related the Veteran's current skin condition to his military service.  The record does not contain any other medical opinion suggesting the Veteran's skin condition was due to his military service, to include any herbicide exposure therein.

Therefore, the Board finds the evidence of record fails to establish the Veteran's current skin condition either began during, or was otherwise caused by his military service.

Soft Tissue

Finally, the Veteran also filed a claim for service connection for a soft tissue injury he asserted was related to his Agent Orange exposure.  The Veteran later clarified, including during his testimony before the undersigned VLJ and his hearing before the DRO, he was seeking service connection for a condition in his gums and mouth, to include periodontal disease.  The Board has considered both types of injuries, but finds the evidence of record fails to establish the Veteran had a soft tissue injury or gum disease due to his military service.

The Veteran claims this condition is due to his presumed Agent Orange exposure.  However, periodontal disease or a soft tissue injury, to include condition of the gums or mouth, is not included on the exclusive list of diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  Therefore any current condition cannot be presumed related to his herbicide exposure during service in Vietnam.  As such, in order to establish service connection the evidence must show the Veteran's soft tissue injury or periodontal disease either began during, or was otherwise caused by, his military service.

Service treatment records were reviewed and do not establish the Veteran sought treatment for any soft tissue injury during military service.  The Board acknowledges that in April 1971, during active duty, he was found to have gingivitis and a gum infection.  As such, the Board finds the service treatment records provide some evidence the Veteran experienced a gum condition during military service.  However, these conditions are not noted again after April 1971.  As such, the Board finds any gum condition which may have occurred in service was not noted to be a chronic condition.

Post-service treatment records fail to establish the Veteran sought treatment for any soft tissue injury or gum disease for several years after his military service.  In fact, the earliest relevant treatment records after military service are from 1990, or nearly twenty years after the Veteran separated from military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In October 1990 a private physician opined the Veteran had periodontitis due to a bacterial plaque and in July 1995 a private physician noted the Veteran had lichen planus of the soft tissues.  A private physician on November 2009 noted the Veteran had gingivitis.  However, the medical records do not include any treatment for a soft tissue injury.  As such, the Board finds the Veteran does have a current gum disease condition, but does not have any other soft tissue injury.  

As for any gingivitis or periodontal disease, service connection can be established for treatment purposes only.  This aspect of the Veteran's claim was denied in a rating decision he did not appeal.  There is no claim of any dental injury during service.  However, the medical evidence does show, at least on one occasion, that the Veteran had lichen planus of the soft tissues, but there is no medical evidence suggesting this is somehow related to service.  Therefore the record does not contain medical evidence linking the Veteran's current gum disease to his military service.

Based on the foregoing the Board finds the evidence does not establish the Veteran's current gum condition either began during or was otherwise due to his military service.  The Veteran did not develop a chronic gum condition until approximately eighteen years after his separation from military service, and the medical evidence does not otherwise relate this condition to the Veteran's service.  Therefore service connection for this claim is denied.

Additionally, the Board notes in 2011 the RO also developed a separate claim for dental treatment for the Veteran's claimed periodontisis.  In a July 2012 rating decision the RO denied service connection for treatment purposes for dental trauma, to include periodontal disease.  The Veteran has not appealed this decision, so the separate claim specifically for periodontal disease is not before the Board.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated in December 2007 and April 2008 which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  These letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

The Board recognizes that the claims file contains indication that the Veteran applied for, and potentially receives, social security benefits and that these medical records held by another federal agency were not obtained by the VA for processing in this claim.  38 U.S.C. § 5103A(c)(3).  However, the Board finds the Veteran only referenced social security records regarding his psychiatric condition, which is not currently before the Board.  As such, the Board finds these records relating to the Veteran's psychiatric condition are not even potentially relevant to the claims currently before the Board.  See 38 U.S.C. § 5103A(a)(2) ("Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim."); Golz v. Shinkseki, 590 F. 3d 1317, 1321 (Fed. Cir. 2010) (Holding that not all social security disability records must be sought, only those that are relevant to the veteran's claim.  Concluding otherwise would render the word "relevant" superfluous).  Accordingly, the Veteran was not prejudiced by any failure to associate the social security records with the claims file.

The Veteran was provided with two hearings before the RO, as well as a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the April 2013 Board personal hearing, the VLJ fully explained the issues on appeal.  The Veteran was assisted at the hearing by his representative, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed conditions, specifically regarding their relation to his active military service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  No additional pertinent evidence that might substantiate the claim was identified by the Veteran or his representative that has not been associated with the claims file.  Additionally neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination in regards to his claims for hearing loss and tinnitus (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  The Board does note the exam was from April 2008, approximately five years ago.  However, as discussed above, the Veteran's claims were denied for failure to establish connection to service, not the current status of his disabilities.  As such, additional testing to reveal the Veteran's current hearing acuity would not substantiate the unestablished fact of service connection.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.  As such, the Board finds the April 2008 VA examination was adequate.

The Board notes the Veteran was not provided with a VA examination in regards to his claims for service connection for chronic nosebleed and respiratory conditions.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  However, as discussed above, the Board found the evidence does not establish the Veteran currently has a chronic nosebleed or respiratory disability.  As such, the Board finds the evidence of record does not meet the first element of McLendon.  Because no current disability was established, no VA examination was required in these claims.

The Veteran was also not provided with a VA examination regarding his claims for service connection for a bilateral thumb nail condition and skin condition.  As discussed above, the Board finds there is evidence the Veteran currently has both of these disabilities, however the record does not include competent evidence these conditions may be related to the Veteran's military service.  As such, the Board finds the elements of McLendon are not met and no VA examination was required.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The Veteran's claims for service connection for bilateral hearing loss, tinnitus, a respiratory condition, chronic nosebleeds, gum condition, and skin condition are all denied.

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


